Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Elect whether the method:
further comprises calculating the patient’s risk of TBI based on cytosine methylation level at different sites throughout the genome (claim 5); OR 
NOT further comprises calculating the patient’s risk of TBI based on cytosine methylation level at different sites throughout the genome (withdraw claim 5).
Elect one or specific set of loci listed in Tables of claim 10 and 11; 
Elect whether the method: 
further comprises assaying proteins encoded by the nucleic acids comprising the differentially methylated CpG loci, or assaying mRNA comprising the differentially methylated CpG loci (claim 15); OR 
NOT further comprises assaying proteins encoded by the nucleic acids comprising the differentially methylated CpG loci, or assaying mRNA comprising the differentially methylated CpG loci (withdraw claim 15).
Elect whether the method: 
further comprises assaying for one or more metabolomic markers shown in Table 3 and elect the one or specific set of markers from Table 3 (claim 16); OR 
 NOT further comprises assaying for one or more metabolomic markers shown in Table 3 (withdraw claim 16).
Elect whether the method: 
further comprising using artificial intelligence techniques (claim 17); OR 
NOT further comprising using artificial intelligence techniques (withdraw claims 17 and 18);
If using artificial intelligence techniques is elected (Species F(a)), elect a single learning algorithm from claim 18.
Elect whether the method:
further comprises treating a patient (claim 19); OR 
NOT further comprises treating a patient (withdraw claims 19 and 20).
If treating a patient is elected (Species H(a)), elect the treatment method from claim 20. 
The species are independent or distinct because: species A, C-H each method requires different reagents, method steps, and response variables, and species B: each set of loci are structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        

/Laura B Goddard/            Primary Examiner, Art Unit 1642